Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered on August 17, 1988, convicting defendant, upon his plea of guilty, of burglary in the first degree, four counts of burglary in the second degree, robbery in the second degree and four counts of robbery in the third degree and sentencing defendant to concurrent indeterminate terms of from 4 to 12 years on the first degree burglary count, from 3 to 9 years on the second degree burglary counts, from 3 to 9 years on the second degree robbery count and from 2 to 6 years on each of the third degree robbery counts, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines., "Having received the benefit of his bargain, defendant should be bound *391by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Sullivan, J. P., Carro, Milonas, Kassal and Smith, JJ.